154 Ga. App. 293 (1980)
267 S.E.2d 906
THE STATE
v.
HODGE.
59452.
Court of Appeals of Georgia.
Argued February 7, 1980.
Decided April 9, 1980.
Johnny R. Moore, Assistant District Attorney, for appellant.
Jeff Sliz, for appellee.
DEEN, Chief Judge.
The state brings this appeal following the trial court's grant of the defendant's motion to suppress contending that the motion failed to set forth sufficient facts as required under Code Ann. § 27-313 (b) showing wherein the search and seizure were unlawful. Held:
The relevant part of the motion reads as follows: "The Defendant moves this court to suppress any and all evidence, both tangible and intangible, resulting from a search and seizure of his person and vehicle conducted on the 30th day of June, 1979, which search and seizure were illegal and unlawful and in violation of the Defendant's constitutionally protected rights in that the police officers who conducted the unlawful search of the Defendant's person and vehicle lack with requisite probable cause to justify said warrantless search, and as a result, the illegally seized evidence should be suppressed by this Court." On its face, this motion does not comply with Code Ann. § 27-313 (b) which requires a motion to suppress to be in writing and state facts showing wherein the search and seizure were unlawful. The trial court erred in granting the defendant's motion. See Whitlock v. State, 148 Ga. App. 203 (251 SE2d 59) (1978).
Judgment reversed. Birdsong and Sognier, JJ., concur.